Citation Nr: 0420132	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of hemorrhoids, currently rated as non-
compensably disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine with headaches, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1981 to December 
1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for hemorrhoids 
and assigned a non-compensable rating effective June 2000; 
granted service connection for prostatitis and assigned a 10 
percent rating effective August 1999; denied special monthly 
compensation based on loss of use of a creative organ; denied 
service connection for interstitial cystitis; continued the 
prior denials of service connection for back strain and 
herniated nucleus pulposus; denied service connection for hip 
joint inflammation; continued the prior denials of service 
connection for high cholesterol and left shoulder disability; 
and increased the disability rating for degenerative joint 
disease of the cervical spine to 10 percent effective 
November 2000.  The veteran limited his appeal to the issues 
of service connection for interstitial cystitis, the 
evaluation of hemorrhoids, and an increased rating for 
degenerative joint disease of the cervical spine.  

In an August 2002 rating decision, service connection for 
interstitial cystitis was granted effective November 2000; 
thus, that issue was resolved.  The veteran did not initiate 
an appeal as to that rating decision.  In a September 2002 
rating decision, the 10 percent rating for degenerative joint 
disease of the cervical spine was confirmed and continued and 
service connection for a headache disorder as due to 
degenerative joint disease of the cervical spine was denied.  
In June 2003, entitlement to special monthly compensation 
based on loss of use of a creative organ was granted 
effective June 2000.  The veteran did not initiate an appeal 
as to that rating decision.  

In November 2003, the veteran testified before the 
undersigned at a Travel Board hearing held at the RO.

The veteran has raised the issue of service connection for 
carpal tunnel syndrome of the right hand.  The Board refers 
this matter to the agency of original jurisdiction (AOJ) for 
appropriate action.  

The issue of entitlement to an increased rating for 
degenerative joint disease of the cervical spine with 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the effective date of service connection through 
March 14, 2002, the veteran's internal hemorrhoids were not 
large, thrombotic, irreducible, and/or with excessive 
redundant tissue productive of frequent recurrences.

2.  As of March 15, 2002, the date of a private medical 
report, the veteran's hemorrhoids were large, irreducible, 
and productive of bleeding; however, the bleeding was not 
persistent nor were anemia or fissures demonstrated.  

3.  As of June 16, 2003, the veteran had two small internal 
hemorrhoids which were not large, thrombotic, irreducible, 
and/or with excessive redundant tissue productive of frequent 
recurrences.


CONCLUSIONS OF LAW

1.  From the effective date of service connection through 
March 14, 2002, the criteria for a compensable rating for 
hemorrhoids were not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Code 7336 (2003).

2.  From March 15, 2002 through June 15, 2003, the criteria 
for a 10 percent rating, but no more, for hemorrhoids were 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Code 
7336 (2003).

3.  From June 16, 2003, the criteria for a compensable rating 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a May 2001 VCAA letter.  
A VCAA letter that is adequate for the service connection 
issue is adequate if there is a notice of disagreement to the 
assigned evaluation.  The RO does not bifurcate the issues, 
rather, the RO grants service connection then assigns an 
evaluation.  The veteran's claim is actually a claim for 
compensation.  In establishing his claim of service 
connection, he presented evidence to establish the existence 
of disability.  The degree of disability is inherent in 
establishing the existence of disability.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  See VAOPGCPREC 
8-03.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, No 01-944 (U.S. Vet App. 
Jun. 24, 2004).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the veteran was provided the VCAA 
notice in May 2001, prior to the rating decision issued in 
September 2002.  Thus, due process has been satisfied in that 
regard.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record, including affording him a VA examination.  The 
record satisfies 38 C.F.R. § 3.326.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issue on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the Board notes that while additional evidence 
was received at the Travel Board hearing, the veteran and his 
representative indicated that they wanted to waive AOJ 
review.  Although there is no current regulation in place 
permitting waiver, this evidence is not pertinent to the 
issue of the initial evaluation for hemorrhoids.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

Service connection for hemorrhoids has been in effect since 
June 2000.  The grant of service connection was based on 
private medical records which showed that the veteran had 
hemorrhoids which were related to his service-connected 
prostatitis.  The records dated in May and June 2000 also 
reflected that the veteran was treated for bleeding internal 
hemorrhoids and for a rectal polyp.  He underwent an anoscopy 
and a colonoscopy.  The polyp was removed and determined to 
be benign.  Thereafter, the bleeding ceased.  

In October 2001, the veteran was afforded a VA genitourinary 
examination.  At that time, it was noted that the veteran had 
been having urinary problems which caused him to strain which 
resulted in hemorrhoids, which were internal.  Physical 
examination of the rectum revealed excellent sphincter tone.  
The veteran had boggy internal hemorrhoids which were easily 
palpated.  The examiner indicated that the veteran's 
prostatitis caused him to take 15 minutes to urinate.  The 
veteran's straining while urinating had caused the 
hemorrhoids.  

In a March 2002 letter, the veteran's private physician 
indicated that the veteran currently had some very large 
friable hemorrhoids.  The physician noted that the current 
physical examination took place when the veteran was not 
having bleeding; however, he still had very large friable 
hemorrhoids that came all the way out of the anal verge which 
precluded the physician from doing any banding and which 
would require a hemorrhoidectomy.  

In June 2003, the veteran was afforded a VA rectum 
examination.  At that time, the veteran reported that he had 
rectal bleeding once per month with straining for stool.  
Physical examination revealed no evidence of fecal leakage.  
The size of the lumen, rectum, and anus was within normal 
limits and were not enlarged.  There were no signed of 
anemia.  Hemoglobin and hematocrit were normal.  There were 
no fissures.  With regard to the hemorrhoids, the veteran had 
two very small, less than 2 millimeters, hemorrhoids at 6 and 
3 o'clock.  They were not thrombosed and were internal.  
There was no evidence of bleeding.  It was noted that a March 
2003 colonoscopy revealed a small internal hemorrhoid.  The 
diagnosis was small hemorrhoids.  

In November 2003, the veteran testified at a Travel Board 
hearing.  He indicated that he had large thrombosed 
hemorrhoids which could not be reduced by banding as well as 
excessive bleeding which occurred twice per month.  
Currently, he related that he was using steroid foam for 
treatment.  There were occasions following a bowel movement 
when the toilet bowl was filled with blood.  The bleeding 
otherwise was not so severe so as to require that he wear a 
pad.  

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Id.  It is 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41; see generally, Schafrath v Derwinski, 1 
Vet. App. 589 (1995).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The United States Court of Appeals for Veterans Claims ("the 
Court") has established that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found, a practice known as 
staged ratings  Id.  In this case, the service-connected 
disability has significantly changed and a staged rating is 
warranted.  

After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's service-connected hemorrhoid condition has been 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this diagnostic code, hemorrhoids with persistent 
bleeding and with secondary anemia or with fissures warrant a 
20 percent evaluation.  Large hemorrhoids or thrombotic 
hemorrhoids that are irreducible, with excessive redundant 
tissue evidencing frequent recurrences, warrant a 10 percent 
evaluation.  Mild or moderate hemorrhoids warrant a non-
compensable rating.  

Service connection for hemorrhoids has been in effect since 
June 2000.  The veteran has stated that he has had large, 
thrombotic hemorrhoids that are irreducible and productive of 
bleeding.  

The competent evidence of record shows that as of June 2000, 
the veteran had internal hemorrhoids with no bleeding.  On an 
October 2001 VA genitourinary examination, he still had 
internal hemorrhoids which were boggy and easily palpated.  
There was no evidence that the hemorrhoids were large or 
thrombotic, irreducible, and/or with excessive redundant 
tissue productive of frequent recurrences.  However, in March 
2002, the private physician indicated that the veteran had 
very large friable hemorrhoids that came all the way out of 
the anal verge which precluded the physician from doing any 
banding and which would require a hemorrhoidectomy.  Bleeding 
was also shown.  By the June 2003 VA genitourinary 
examination, the veteran had small internal hemorrhoids which 
were not productive of bleeding.  Again, there was no 
evidence that the hemorrhoids were large or thrombotic, 
irreducible, with excessive redundant tissue, or productive 
of frequent recurrences.  

The veteran is competent to state that he has had large 
hemorrhoids which are productive of bleeding.  However, the 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  In this 
case, the competent evidence shows a change in the level of 
severity of the veteran's hemorrhoids.  

In this case, the criteria for a compensable rating were not 
met from the effective date of service connection through 
March 2002, the date of the private medical report.  The 
Board notes that while this medical report was received in 
April 2002, it showed an increase in severity as of March 15, 
2002.  As of that date, findings more nearly reflected the 
criteria for a compensable rating, and a 10 percent rating 
was warranted for the veteran's hemorrhoids pursuant to 
Diagnostic Code 7336.  However, a higher 20 percent rating 
was not warranted as this report did not show that the 
veteran's hemorrhoids were productive of persistent bleeding 
with secondary anemia or with fissures.

Thereafter, as of the date of the VA examination, June 16, 
2003, the veteran's hemorrhoids more nearly approximated the 
non-compensable rating.  The 10 percent rating was no longer 
met because the hemorrhoids were not or more nearly large, 
thrombotic,  irreducible, and/or with excessive redundant 
tissue evidencing frequent recurrences.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disability now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  The veteran testified 
to industrial impairment, but this was in conjunction with 
his other genitourinary conditions.  The record does not show 
that his hemorrhoids cause marked interference with his 
employment and the veteran has not been hospitalized.  


ORDER

From the effective date of service connection through March 
14, 2002, a compensable evaluation for hemorrhoids is denied.  

From March 15, 2002 through June 15, 2003, an evaluation of 
10 percent for hemorrhoids is granted.  

From June 16, 2003, a compensable evaluation for hemorrhoids 
is denied.   


REMAND

With regard to the claim of an increased rating for 
degenerative joint disease of the cervical spine, the veteran 
contends that he has a headache disorder which is part of his 
cervical spine disorder or due to his cervical spine 
disorder.  A review of the record shows that service 
connection was granted for degenerative joint disease of the 
cervical spine in a September 1997 rating decision and a non-
compensable rating was assigned.  In a February 1999 rating 
decision, an increased rating for degenerative joint disease 
of the cervical spine was denied.  In that decision, the 
veteran's current complaints and medical findings were noted.  
It was documented that the veteran complained of headaches 
and had been diagnosed with cervical radiculopathy.  In the 
decision portion of the decision, the veteran's service-
connected disability was recharacterized as "degenerative 
joint disease of the cervical spine with headaches."

The current appeal originates from a February 2002 rating 
decision.  In this rating decision, the veteran's disability 
rating was increased to 10 percent.  However, the disability 
was recharacterized as "degenerative joint disease of the 
cervical spine" and the headaches was eliminated.  
Thereafter, the veteran and his representative pointed out 
that he had headaches which they maintained were either part 
of his degenerative joint disease of the cervical spine or 
due to that disorder.  In a September 2002 rating decision, 
secondary service connection was denied.  

At his November 2003 Travel Board hearing, it was again 
asserted that headaches were included in the 1999 rating 
decision.  

The Board finds that headaches were included as part of the 
veteran's cervical spine disorder per the February 1999 
rating decision.  No explanation was provided by the RO as to 
why headaches were removed as part of the cervical spine 
disorder in February 2002.  The fact that headaches were 
previously included as part of the veteran's rated disability 
was ignored.  Headaches have been in effect service-connected 
as part of the veteran's cervical spine disorder.  On remand, 
the RO should pursue proper procedures to sever service 
connection or should include and rate the veteran's headaches 
as indicated by the competent evidence.  Stated differently, 
the RO should consider a separate rating, if indicated.  

VA's rating criteria pertaining to the spine was recently 
revised, effective September 26, 2003, which provides a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The veteran has not been examined in conjunction 
with the revisions.  In addition, the veteran maintains that 
he has pain and limitation of motion of the cervical spine.  
The only pertinent range of motion studies were performed in 
June 2001, and were noted by VA to be normal at that time.  
Thus, range of motion studies should also be undertaken as 
the veteran may also be rated on that basis.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that there was an 
increase in disability in his cervical 
spine with headaches, he must submit that 
evidence to VA.  

2.  VCAA should continue to be followed.  

3.  The veteran should be afforded a VA 
examination(s) to determine the current 
nature, extent, and manifestations of the 
veteran's degenerative joint disease of 
the cervical spine with headaches.  The 
examiner should be provided a copy of the 
former rating criteria for Diagnostic 
Code 5293 as well as  a copy of the 
General Rating Formula for Diseases and 
Injuries of the Spine, effective 
September 26, 2003.  The examiner should 
provide findings consistent with the 
described criteria in each version.  In 
addition, range of motion studies should 
be conducted.  All indicated tests 
should be completed.  With regard to 
headaches, the examiner should assess the 
severity and frequency of the occurrence 
of the headaches.  

4.  Upon completion of the requested 
actions, the RO should take appropriate 
action to readjudicate the claim for an 
increased rating for degenerative joint 
disease of the cervical spine with 
headaches.  If the claim remains denied, 
the case should be returned after 
compliance with requisite appellate 
procedures to include the issuance of a 
supplemental statement of the case which 
addresses the evidence and argument added 
to the record since the July 2003 
supplemental statement of the case.  
Thereafter, the case should be returned 
after compliance with requisite appellate 
procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



